OPINION OF THE COURT
KORNBLUM, J.
After a traffic stop, Defendant/Appellee, in response to a question by the officer, said he had been drinking. Upon motion the trial court suppressed the statement.
At trial, the Court denied the State’s Motion for a Continuance and to extend the speedy trial period so that it could appeal the Order of Suppression. The Court then dismissed the case for lack of prosecution. This appeal followed.
We reversed based upon the rationale of Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984) on the issue of Miranda warnings and on the authority of State v. Jenkins, 389 So.2d 971 (Fla. 1980) and Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972) on the issue of denial of the State’s request for an extension.
Remanded for proceedings in accordance with this opinion.